NUMBER 13-21-00410-CV

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


         IN THE INTEREST OF G.L. A/K/A A.L. A/K/A A.L.G.L., A CHILD


                     On appeal from the County Court at Law
                           of Aransas County, Texas.


                                          ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

         This is an appeal of a final order terminating parental rights. The brief of appellant

J.G.L. was filed on December 27, 2021. The brief of appellee, the Texas Department of

Family and Protective Services, is due on January 18, 2022. See TEX. R. APP. P. 38.6(b).

Appellee has filed a motion for extension of time seeking twenty additional days to file the

brief.

         Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but they also include additional
expedited deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).

The intermediate appellate courts are directed to ensure “as far as reasonably possible”

that appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases. See TEX. R. APP. P. 38.6(d).

       We grant in part and deny in part appellee’s motion for extension of time in part

and ORDER appellee’s brief to be filed on or before 5:00 p.m. on Friday, January 28,

2022. No further extensions of time will be granted absent truly extraordinary

circumstances.


                                                                         PER CURIAM

Delivered and filed on the
18th day of January, 2022.




                                               2